BENSON, Judge
ORDER
This matter came before the court on the Defendant's motion for an order dismissing the complaint for lack of prosecution for a period exceeding 2 years, under authority of §583 Code of Civil Procedure. The matter was submitted for decision on November 26, 1976.
In Jones and Guerrero Company, Inc. v. Atco Industries Inc., et al., Civil Case No. 925-72, Superior Court of Guam, the court on December 19, 1975 denied motions to dismiss on the same ground and authority as in this case, and held that dismissals for lack of prosecution were governed by Rule 41, not §583.
SO ORDERED.